DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cramer, Jr. et al. (US 4,981,390) in view of Lockwood (US 979,317).
As to claims 1, 2 and 12, Cramer, Jr. et al. disclose a tolerance ring 180,210, comprising: 
a sidewall 188,218; and 
at least one projection 192,224 from the sidewall that projects radially and axially to prevent axial displacement of the tolerance ring with respect to a component interior or exterior to the tolerance ring, 
wherein the projection is located axially inward of an axial edge of the sidewall (projection 192,224 extends to a location axially inward of the axial edge of sidewall 188,218, and thus is located “axially inward” of the axial edge; Figures 15-20), 
wherein the tolerance ring further includes a plurality of wave structures 184,214 protruding radially from the sidewall, 
wherein at least one of the plurality of wave structures comprises a connected, axially-elongated ridge,
wherein the projection comprises a wave projection, a radial flap, or a finger projection comprising an end portion adapted to contact the surface of an outer component or inner component to prevent or restrict axial displacement of the outer component or inner component (Figures 15-20; C8 L14-23).  
Cramer, Jr. et al. disclose a tolerance ring wherein the projection extends from the axial edge of the sidewall; instead of wherein the tolerance ring comprises a flat, circumferentially-extending rim of material at each axial edge of the sidewall, and wherein the projection is located entirely axially inward of the rim and the finger projection fills a portion of a bore.  
 Lockwood teaches a sheet metal ring d,j wherein either a projection g extends from an axial edge of a sidewall of the ring, or wherein the ring comprises a flat, circumferentially-extending rim of material at each axial edge of the sidewall, and wherein a projection l is located entirely axially inward of the rim and the finger projection fills a portion of a bore k; both ring d comprising projection g extending from the axial edge of the sidewall and ring j comprising projection l located axially inward of the axial edge rim of the sidewall restricting axial displacement of inner components disposed within the rings (Figures 1,5,6).  
Inasmuch as the references disclose sheet metal rings comprising projections extending from the axial edge of the sidewall and rings comprising projections located axially inward of the axial edge rim of the sidewall as art recognized structural and functional equivalents for restricting axial displacement of inner components disposed within the rings, it would have been obvious to one of ordinary skill in the exercise art to substitute one for the other.  In re Fout, 675 F.2d 297, 301, 213 USPQ 532, 536 (CCPA 1982).
As to claim 3, Cramer, Jr. et al. disclose a tolerance ring 180,210 wherein the projection 192,224 comprises a wave projection (Figures 15-20; C8 L14-23).  
As to claim 5, Cramer, Jr. et al. disclose a tolerance ring 180,210 wherein the sidewall 188,218 further includes a plurality of unformed sections, wherein each unformed section is located between a pair of adjacent wave structures 184,214 (Figures 15-20; C8 L14-23).  
As to claim 6, Cramer, Jr. et al. disclose a tolerance ring 180,210 wherein each wave structure 184,214 extends radially outward from the sidewall 188,218 (not shown; Figures 15-20; C8 L14-23).  
As to claim 7, Cramer, Jr. et al. disclose a tolerance ring wherein each wave structure 184,214 extends radially inward from the sidewall 188,218 (Figures 15-20; C8 L14-23).  
As to claim 8, Cramer, Jr. et al. disclose a tolerance ring 180,210 wherein the projection 192,224 is a radial height Hp that is greater than a radial height Hw of at least one of the wave structures 184,214 (C6 L67-C7 L3).
As to claim 9, Cramer, Jr. et al. disclose a tolerance ring wherein the tolerance ring 180,210 further comprises an axial gap in the sidewall (Figures 15-20; C8 L14-23).  
As to claim 10, Cramer, Jr. et al. disclose a tolerance ring 210 wherein each projection 224 extends radially outward from the sidewall 218 (Figures 18-20).  
As to claim 11, Cramer, Jr. et al. disclose a tolerance ring 180 wherein each projection 192 extends radially inward from the sidewall 188 (Figures 15-17).  
As to claim 13, Cramer, Jr. et al. disclose a tolerance ring 180,210 wherein the finger projection 192,224 includes an arcuate portion (Figures 15-20; C8 L14-23).  
As to claim 14, Cramer, Jr. et al. disclose a tolerance ring 180,210 wherein the wave projection 192,224 comprises an arch extending from the tolerance ring (Figures 15-20; C8 L14-23).  
As to claim 15, Cramer, Jr. et al. disclose an assembly, comprising: 
an outer component 46,136,254,264 including a bore within the outer component; 
an inner component 50,140 disposed within the bore; and 
a tolerance ring 180,210 mounted between the inner component and the outer component, the tolerance ring comprising:
a sidewall 188,218; and 
at least one projection 192,224 from the sidewall that projects radially and axially to prevent axial displacement of the tolerance ring with respect to the inner component or the outer component, 
wherein the projection is located axially inward of an axial edge of the sidewall (projection 192,224 extends to a location axially inward of the axial edge of sidewall 188,218, and thus is located “axially inward” of the axial edge; Figures 15-20),
wherein the tolerance ring further includes a plurality of wave structures 184,214 protruding radially from the sidewall, 
wherein at least one of the plurality of wave structures comprises connected, axially-elongated ridge, 
wherein the projection comprises a wave projection, a radial flap, or a finger projection comprising an end portion adapted to contact the surface of the outer component or inner component to prevent or restrict axial displacement of the outer component or inner component (Figures 15-20; C8 L14-23).  
Cramer, Jr. et al. disclose a tolerance ring wherein the projection extends from the axial edge of the sidewall; instead of wherein the tolerance ring comprises a flat, circumferentially-extending rim of material at each axial edge of the sidewall, and wherein the projection is located entirely axially inward of the rim.  
 Lockwood teaches a sheet metal ring d,j wherein either a projection g extends from an axial edge of a sidewall of the ring, or wherein the ring comprises a flat, circumferentially-extending rim of material at each axial edge of the sidewall, and wherein a projection l is located entirely axially inward of the rim; both ring d comprising projection g extending from the axial edge of the sidewall and ring j comprising projection l located axially inward of the axial edge rim of the sidewall restricting axial displacement of inner components disposed within the rings (Figures 1,5,6).  
Inasmuch as the references disclose sheet metal rings comprising projections extending from the axial edge of the sidewall and rings comprising projections located axially inward of the axial edge rim of the sidewall as art recognized structural and functional equivalents for restricting axial displacement of inner components disposed within the rings, it would have been obvious to one of ordinary skill in the exercise art to substitute one for the other.  In re Fout, 675 F.2d 297, 301, 213 USPQ 532, 536 (CCPA 1982).
As to claim 16, Cramer, Jr. et al. disclose an assembly wherein the inner component 50,140 comprises a rolling-element bearing assembly (Figures 15-20; C8 L14-23).  
As to claim 17, Cramer, Jr. et al. disclose an assembly wherein the tolerance ring 180,210 is fixed to the outer 46,136,254,264 or inner component 50,140 by any of the following processes: form fit, force fit, bonding (Figures 15-20; C8 L14-23).  
As to claim 18, Cramer, Jr. et al. disclose an assembly wherein the outer component 254,264 includes a groove (Figures 21-24; C8 L14-23).
As to claim 19, Cramer, Jr. et al. disclose an assembly wherein the outer component 254,264 contains at least one projection or depression (Figures 21-24; C8 L14-23).  
As to claim 20, Cramer, Jr. et al. disclose a method, comprising: 
providing an inner component 50,140 and an outer component 46,136,254,264; 
positioning a tolerance ring 180,210 between the inner component and the outer component, the tolerance ring comprising:
a sidewall 188,218, and 
at least one projection 192,224 from the sidewall that projects radially and axially to prevent axial displacement of the tolerance ring with respect to the inner component or the outer component, 
wherein the projection is located axially inward of an axial edge of the sidewall (projection 192,224 extends to a location axially inward of the axial edge of sidewall 188,218, and thus is located “axially inward” of the axial edge); and 
contacting the projection to at least one of the inner component or the outer component to retain the tolerance ring to at least one of the inner component or the outer component (Figures 15-20; C8 L14-23), 
wherein the tolerance ring further includes a plurality of wave structures 184,214 protruding radially from the sidewall, 
wherein at least one of the plurality of wave structures comprises connected, axially-elongated ridge, 
wherein the projection comprises a wave projection, a radial flap, or a finger projection comprising an end portion adapted to contact the surface of the outer component or inner component to prevent or restrict axial displacement of the outer component or inner component (Figures 15-20; C8 L14-23).  
Cramer, Jr. et al. disclose a tolerance ring wherein the projection extends from the axial edge of the sidewall; instead of wherein the tolerance ring comprises a flat, circumferentially-extending rim of material at each axial edge of the sidewall, and wherein the projection is located entirely axially inward of the rim.  
 Lockwood teaches a sheet metal ring d,j wherein either a projection g extends from an axial edge of a sidewall of the ring, or wherein the ring comprises a flat, circumferentially-extending rim of material at each axial edge of the sidewall, and wherein a projection l is located entirely axially inward of the rim; both ring d comprising projection g extending from the axial edge of the sidewall and ring j comprising projection l located axially inward of the axial edge rim of the sidewall restricting axial displacement of inner components disposed within the rings (Figures 1,5,6).  
Inasmuch as the references disclose sheet metal rings comprising projections extending from the axial edge of the sidewall and rings comprising projections located axially inward of the axial edge rim of the sidewall as art recognized structural and functional equivalents for restricting axial displacement of inner components disposed within the rings, it would have been obvious to one of ordinary skill in the exercise art to substitute one for the other.  In re Fout, 675 F.2d 297, 301, 213 USPQ 532, 536 (CCPA 1982).
Response to Arguments
Applicant's arguments filed September 30, 2022 have been fully considered but they are not persuasive.
As to claims 1, 15 and 20, Attorney argues that:
Lockwood fails to teach or suggest modify the tolerance ring disclosed by Cramer, Jr. et al. wherein the tolerance ring comprises a flat, circumferentially-extending rim of material at each axial edge of the sidewall, and wherein the projection is located entirely axially inward of the rim, as tongue g of the Lockwood reference is located on the axial edge of the sidewall.  
Examiner disagrees.  As to claims 1, 15 and 20, Cramer, Jr. et al. disclose a tolerance ring wherein the projection extends from the axial edge of the sidewall; instead of wherein the tolerance ring comprises a flat, circumferentially-extending rim of material at each axial edge of the sidewall, and wherein the projection is located entirely axially inward of the rim.  
 Lockwood teaches a sheet metal ring d,j wherein either a projection g extends from an axial edge of a sidewall of the ring, or wherein the ring comprises a flat, circumferentially-extending rim of material at each axial edge of the sidewall, and wherein a projection l is located entirely axially inward of the rim; both ring d comprising projection g extending from the axial edge of the sidewall and ring j comprising projection l located axially inward of the axial edge rim of the sidewall restricting axial displacement of inner components disposed within the rings (Figures 1,5,6).  
Inasmuch as the references disclose sheet metal rings comprising projections extending from the axial edge of the sidewall and rings comprising projections located axially inward of the axial edge rim of the sidewall as art recognized structural and functional equivalents for restricting axial displacement of inner components disposed within the rings, it would have been obvious to one of ordinary skill in the exercise art to substitute one for the other.  In re Fout, 675 F.2d 297, 301, 213 USPQ 532, 536 (CCPA 1982).
Examiner notes that Figure 6 of the Lockwood reference clearly shows that projection l is located entirely axially inward of the axial edge rim of ring j; Figures 1, 5 and 6 of the Lockwood reference clearly disclosing ring d comprising projection g extending from the axial edge of the sidewall and ring j comprising projection l located axially inward of the axial edge rim of the sidewall as art recognized structural and functional equivalents for restricting axial displacement of inner components disposed within the rings.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P FERGUSON whose telephone number is (571)272-7081.  The examiner can normally be reached on M-F (10:00 am-7:00 pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on (571)270-5788.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

12/07/22								/MICHAEL P FERGUSON/Primary Examiner, Art Unit 3619